F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          DEC 27 2004
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 WADE W. SLAUGHTER,

               Plaintiff-Appellant,                     No. 04-1372
          v.                                           (D. Colorado)
 MR. QUINTANA; MR. RULET; Mr.                       (D.C. No. 04-Z-735)
 SANCHEZ; LT. MESTIPUST;
 WARDEN GUNJA; and NORTH
 CENTRAL REGIONAL OFFICE OF
 FEDERAL BUREAU OF PRISONS,
 and executives or employees involved
 or parties at the U.S. Penitentiary
 Florence,

               Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, HENRY, and TYMKOVICH, Circuit Judges. **




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10 TH C IR . R. 36.3.

      **
           After examining the briefs and appellate record, this panel has
determined unanimously to decide this case on the briefs without oral argument.
See F ED . R. A PP . P. 34(f); 10 TH C IR . R. 34.1 (G).
      Wade W. Slaughter, a federal prisoner in the custody of the United States

Department of Prisons, appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 action without prejudice. The district court’s dismissal was based on Mr.

Slaughter’s failure to submit a certified trust statement for the entire six-month

period preceding the filing of his complaint and his failure to name the same

defendants in the caption and the body of the complaint and in the caption and

affidavit for leave to proceed in forma pauperis.

      In an April 14, 2004 order, the magistrate judge notified Mr. Slaughter of

these deficiencies and allowed him thirty days to cure them. Mr. Slaughter failed

to do so, and, on May 28, 2004, the district court dismissed his complaint without

prejudice to the refiling of a corrected complaint, motion, and affidavit.

      In his appellate brief, Mr. Slaughter fails to explain his failure to file a

corrected complaint in response to the court’s order. We therefore conclude that

the district court’s dismissal was proper.

      Accordingly, we AFFIRM the district court’s dismissal of Mr. Slaughter’s




                                          -2-
complaint without prejudice. 1



                                 Entered for the Court,



                                 Robert H. Henry
                                 Circuit Judge




      1
         We grant Mr. Slaughter’s motion to proceed without prepayment of the
filing fee. We remind Mr. Slaughter of his obligation to continue making partial
payments until the entire fee is paid.

                                         -3-